



Exhibit 10.52
AON SUPPLEMENTAL SAVINGS PLAN
As Amended and Restated Effective January 1, 2017


Preamble
The name of this plan is the Aon Supplemental Savings Plan (the "Plan"). This
Plan, as amended and restated, shall be effective as of January 1, 2017 (the
“Restatement Effective Date”), except as otherwise set forth herein, for the
purpose of supplementing benefits to certain select management or highly
compensated employees of Aon plc, Aon Corporation and their subsidiaries who are
participants in the Aon Savings Plan and whose ability to receive company
contributions to the Aon Savings Plan is limited by Sections 401(a)(17), 401(k),
401(m), 402(g) and 415 of the Internal Revenue Code of 1986.
Section 1.DEFINITIONS
1.01     "Accounts" shall mean the Aon Common Stock Account, the Aon Money
Market Account, the Aon Retirement Account, the Supplemental Match Account, and
the Safe Harbor Supplemental Match Account.
1.02     "Aon Common Stock Account" shall mean the account established on the
books of the Company or a Subsidiary for Participants of this Plan and
maintained pursuant to Section 3.
1.03     "Aon Money Market Account" shall mean the Account established on the
books of the Company or a Subsidiary for Participants of this Plan and
maintained pursuant to Section 3.
1.04     "Aon Retirement Account" shall mean the account established on the
books of the Company or a Subsidiary for Participants of this Plan and
maintained pursuant to Section 3.
1.05     "Beneficiary" shall mean the beneficiary or beneficiaries designated by
the Participant to receive the amount, if any, payable under the Plan upon the
death of the Participant. The beneficiary of a Beneficiary shall be the estate
of such Beneficiary.
1.06    "Board" shall mean the board of directors of the Company, which has
delegated its obligations, responsibilities, and authority with respect to the
Plan to the Organization and Compensation Committee (or its successor) of the
board of directors of Aon plc, the parent company of the Company, to act for the
Board in respect of all matters relating to the Plan.
1.07 "Code" shall mean the Internal Revenue Code of 1986, as amended.
1.08     "Committee" shall mean the Administrative Committee, or its successor,
the members of which are appointed by the Board.
1.09 "Company" shall mean Aon Corporation.
1.10     “Compensation” shall have the meaning set forth in the Aon Savings
Plan, or, if applicable for the period January 1 through December 31, 2011, the
Hewitt Plan.
1.11 "Employee" shall have the meaning set forth in the Aon Savings Plan.
1.12     "First Tier Match" shall mean an amount equal to the excess of the
First Tier Match that would have been allocated to the Participant for the Plan
Year under the Aon Savings Plan over the actual First Tier Match so allocated:
(i) but for the application of Code Section 401(a)(17); and (ii) as if no more
than $500,000 could be considered as Compensation in calculating the First Tier
Match. No First Tier Match shall be credited to any Participant’s Accounts under
this Plan





--------------------------------------------------------------------------------





relating to any Compensation earned by Participants after December 31, 2003 (or,
solely with respect to Participants who are HROG Employees (as defined in a
prior Plan document), January 1, 2006).
1.13 “Hewitt Plan” shall mean the Hewitt Associates Retirement and Savings Plan.
1.14     "Investment Committee" shall mean the Retirement Plan Governance and
Investment Committee, or its successor, the members of which are appointed by
the Board.
1.15     "Investment Funds" shall mean the funds available for investment and
established as described in Section 4.01.
1.16 “Ordinary Share” shall mean a Class A Ordinary Share of Aon plc.
1.17 "Participant" shall mean any eligible Employee who participates in this
Plan pursuant to Section 2.
1.18 "Plan" shall mean the Aon Supplemental Savings Plan, as amended and
restated herein.
1.19 "Plan Year" shall mean the 12-month period commencing each January 1 and
ending each December 31.
1.20     "Retirement Plan Contribution" shall mean an amount equal to the excess
of the Retirement Plan Contribution that would have been allocated to the
Participant for the Plan Year under the Aon Savings Plan over the actual
Retirement Plan Contribution so allocated: (i) but for the application of Code
Section 401(a)(17); and (ii) as if no more than $500,000 could be considered as
Compensation in calculating the Retirement Plan Contribution. No Retirement Plan
Contribution shall be credited to any Participant’s Accounts under this Plan
relating to any Compensation earned by Participants on or after January 1, 2009
(or, solely with respect to Participants who are HROG Employees, January 1,
2006).
1.21 “Safe Harbor Match” shall have the meaning set forth in the Aon Savings
Plan.
1.22     "Second Tier Match" shall mean an amount equal to the excess of the
Second Tier Match that would have been allocated to the Participant for the Plan
Year under the Aon Savings Plan over the actual Second Tier Match so allocated:
(i) but for the application of Code Section 401(a)(17); and (ii) as if no more
than $500,000 could be considered as Compensation in calculating the Second Tier
Match. No Second Tier Match shall be credited to any Participant’s Accounts
under this Plan relating to any Compensation earned by Participants after
December 31, 2003 (or, solely with respect to Participants who are HROG
Employees, January 1, 2006).
1.23     "Subsidiary" shall mean any corporation of which 50% or more of the
voting stock is owned or controlled, directly or indirectly, by the Company or
Aon plc or by one or more of such corporations.
1.24     “Supplemental Match Contribution” shall mean an amount equal to (i) the
Participant's Compensation that is recognized for purposes of the First Tier
Match under the terms of the Aon Savings Plan (or, if applicable for the period
January 1 through December 31, 2011, the Matching Contribution under the terms
of the Hewitt Plan), (x) but without regard to the limit under Code Section
401(a)(17) (as indexed) and (y) as if no more than $500,000 could be considered
Compensation for the Plan Year, in excess of the limit under Code Section
401(a)(17) (as indexed) for the Plan Year; multiplied by (ii) the Participant's
allocation rate for the Plan Year, determined in accordance with the schedule in
Section 3.04 and based on the Participant's full Years of Service (as defined in
and determined under the Aon Savings Plan or, if applicable for the period
January 1 through December 31, 2011, the Hewitt Plan) as of the last day of the
Plan Year. Supplemental Match Contributions were credited to eligible
Participants’ Accounts under this Plan with respect to Compensation earned by
Participants on or after January 1, 2009. No Supplemental Match Contribution
shall be credited to any Participant’s Accounts under this Plan relating to any
Compensation earned by Participants after December 31, 2011.





--------------------------------------------------------------------------------





1.25 “Safe Harbor Supplemental Match Contribution” shall mean the contribution
described in Section 3.04.
1.26     “Safe Harbor Supplemental Match Account” shall mean the Account
established on the books of the Company or a Subsidiary for Participants of this
Plan, and maintained pursuant to Section 3.
1.27 “Valuation Date” shall mean the date selected by the Committee to value
Accounts.





--------------------------------------------------------------------------------





SECTION 2.    ELIGIBILITY AND PARTICIPATION
2.01     Eligibility. An Employee of Aon plc, the Company or a Subsidiary (i)
who is a participant in the Aon Savings Plan (or, if applicable for the period
January 1 through December 31, 2011, the Hewitt Plan), and whose Compensation is
limited in accordance with Section 401(a)(17) of the Code for the applicable
Plan Year, or (ii) beginning January 1, 2012, who has made deferrals of
Compensation under the Aon Deferred Compensation Plan for the Plan Year, shall
be eligible to participate in this Plan.  In addition, other management or
highly compensated Employees may be eligible to participate at the option of the
Committee.  Notwithstanding any provision in the Plan to the contrary, the
Committee shall have sole and absolute discretion to determine which Employees
are eligible to participate with respect to a Plan Year.  
2.02     Participation. Every eligible Employee shall become a Participant
automatically upon deferral of the maximum amount permitted in accordance with
Section 402(g) of the Code to the Aon Savings Plan (or, for the period January 1
through December 31, 2011, the Hewitt Plan) and satisfaction of the criteria to
receive an allocation for the Plan Year under Section 3.03. Where the context so
requires, an individual for whose benefit an Account is being maintained under
this Plan shall also be deemed to be a Participant.
SECTION 3.    AMOUNTS CREDITED TO ACCOUNTS
3.01     Establishment of Accounts. The Company will maintain under this Plan an
Aon Common Stock Account for each Participant, which shall be credited with the
value of accumulated First Tier Match and Second Tier Match allocations credited
to this Account prior to the Restatement Effective Date. The Company will
maintain under this Plan an Aon Money Market Account for each Participant, which
shall be credited with the value of accumulated First Tier Match and Second Tier
Match allocations credited to this Account prior to the Restatement Effective
Date. The Company will maintain under this Plan an Aon Retirement Account for
each Participant, which shall be credited with the value of accumulated
Retirement Plan Contribution allocations credited to this Account prior to the
Restatement Effective Date. The Company will maintain under this Plan a
Supplemental Match Account, which shall be credited with the value of
accumulated Supplemental Match Contribution allocations credited to this Account
prior to the Restatement Effective Date. The Company will maintain under this
Plan a Safe Harbor Supplemental Match Account, to which the value of accumulated
Safe Harbor Supplemental Match Contribution allocations shall be credited.
Accounts shall be book entries maintained by the Company or its Subsidiaries,
and the existence of such Accounts shall not create and shall not be deemed to
create a trust of any kind, or a fiduciary relationship between the Company or
the Subsidiary and the Employee or Beneficiary. The Company may establish
subaccounts within certain Accounts as may be deemed necessary by the Company
for administrative or other purposes.
3.02     Credited Amounts. The value of amounts credited to the Aon Common Stock
Account under this Plan, plus any additions or deductions to such Account
arising out of net earnings, valuation adjustments, and withdrawals or payments
chargeable to the Account, shall be determined as of each Valuation Date as if
such amounts had been invested in the ESOP Investment Option under the Aon
Savings Plan. The value of amounts credited to the Aon Money Market Account
under this Plan, plus any additions or deductions to such Account arising out of
net earnings, valuation adjustments, and withdrawals or payments attributable to
the Account, shall be determined as of each Valuation Date as if such amounts
had been invested in the Stable Value (Capital Preservation) investment fund (or
its predecessor) under the Aon Savings Plan. The value of amounts credited to
the Aon Retirement Account, the Supplemental Match Account, and the Safe Harbor
Supplemental Match Account, plus any additions or deductions to such Account
arising out of net earnings, valuation adjustments, and withdrawals or payments
chargeable to each Account, shall be determined as of each Valuation Date as if
such amounts had been invested in the Investment Funds in accordance with the
Participant’s investment elections pursuant to Section 4.01.





--------------------------------------------------------------------------------





3.03     Crediting Safe Harbor Supplemental Match Contribution. Effective
January 1, 2012, the Safe Harbor Supplemental Match Contribution shall be
credited following the end of the Plan Year on such date (or a date which may be
earlier) as determined by the Committee for administrative convenience to the
Safe Harbor Supplemental Match Account of each Participant who satisfies each of
the following requirements: (i) the Participant is employed on the last day of
the Plan Year (or such earlier date determined by the Committee for
administrative convenience), or effective January 1, 2017, has otherwise
terminated employment with the Company during the Plan Year due to the
Participant’s death, voluntary termination of employment after attaining age
fifty-five (55) with five (5) Years of Participation (as defined in the Aon
Savings Plan) or under circumstances that qualify the Participant to receive
severance benefits under the Aon Severance Plan; (ii) the Participant is
eligible for the Safe Harbor Match under the Aon Savings Plan for the Plan Year;
(iii) the Participant has deferred the maximum amount permitted under Code
Section 402(g) (as indexed) to the Aon Savings Plan during any period in the
Plan Year in which the Participant is eligible to receive the Safe Harbor Match
under the Aon Savings Plan; and (iv) the Participant’s Compensation (determined
without regard to the limit under Code Section 401(a)(17) (as indexed)) during
any period in the Plan Year in which the Participant is eligible to receive the
Safe Harbor Match under the Aon Savings Plan is greater than the limit under
Code Section 401(a)(17) (as indexed) or the Participant has made deferrals of
Compensation under the Aon Deferred Compensation Plan during any period in the
Plan Year in which the Participant is eligible to receive the Safe Harbor Match
under the Aon Savings Plan. The Safe Harbor Supplemental Match Contribution
shall be allocated to the subaccounts under the Participant’s Safe Harbor
Supplemental Match Account in such proportions as the Participant shall elect
pursuant to Section 4.01.
3.04     Determining Safe Harbor Supplemental Match Contribution. Effective
January 1, 2016, a Participant’s Safe Harbor Supplemental Match Contribution for
the Plan Year shall be an amount equal to (i) the sum of (x) the Participant’s
Compensation (determined without reference to the limit established under Code
Section 401(a)(17) as indexed) to the extent paid during any period of the Plan
Year when the Participant is eligible to receive the Safe Harbor Match under the
Aon Savings Plan, plus (y) any deferrals made by the Participant into the Aon
Deferred Compensation Plan during any period of the Plan Year when the
Participant is eligible to receive the Safe Harbor Match under the Aon Savings
Plan, up to an aggregate maximum of $500,000, minus (y) the Participant’s
Compensation during the Plan Year that is recognized for purposes of the Safe
Harbor Match under the Aon Savings Plan; multiplied by (ii) the Participant’s
allocation rate for the Plan Year, determined in accordance with the following
schedule based on the Participant’s full Years of Participation (as defined in
and determined under the Aon Savings Plan) as of the last day of the Plan Year;
plus (iii) the amount of Safe Harbor Match that the Participant would have
received under the Aon Savings Plan during the Plan Year were it not for the
application of the limit established under Code Section 401(a)(17) as indexed,
minus (iv) the amount of Safe Harbor Match that the Participant actually
received under the Aon Savings Plan during the Plan Year.
 
Years of Service
Allocation Rate
Less than 5 years
3%
5 to 9 years
4%
10 to 14 years
5%
15 or more years
6%






--------------------------------------------------------------------------------





SECTION 4.    ELECTIONS
4.01     Elections as to Aon Retirement Account, Supplemental Match Account, and
Safe Harbor Supplemental Match Account. At such time as may be designated by the
Investment Committee, each Participant shall be entitled to direct the
allocation of all future amounts and existing balances credited to such
Participant’s Aon Retirement Account, Supplemental Match Account, and Safe
Harbor Supplemental Match Account to one or more of the Investment Funds that
have been selected by the Investment Committee. Investment Funds may be added or
terminated from time to time at the option of the Investment Committee. The
Investment Committee shall establish the rules governing the investment
elections to be made by the Participants, including the time, manner, and number
of such elections. A Beneficiary with respect to whom an Aon Retirement Account,
Supplemental Match Account, or Safe Harbor Supplemental Match Account is
maintained under the Plan may make a similar allocation of amounts credited to
such Account. In the event a Participant fails to specify an allocation with
respect to the Participant’s Account, such amount will be credited to the
Investment Funds designated by the Investment Committee.
SECTION 5.    VESTING
5.01     General Rule Effective January 1, 2016. A Participant's nonforfeitable
percentage in such Participant's (i) amounts attributable to the First Tier
Match and the Second Tier Match, (ii) Aon Retirement Account, (iii) Supplemental
Match Account and (iv) Participant’s Safe Harbor Supplemental Match Account,
shall be equal to such Participant’s nonforfeitable percentage in the
Participant’s account containing the Safe Harbor Match under the terms of the
Aon Savings Plan.
5.02     General Rule Prior to January 1, 2016. A Participant's nonforfeitable
percentage in such Participant's (i) amounts attributable to the First Tier
Match and the Second Tier Match and (ii) Aon Retirement Account was equal to
such Participant's nonforfeitable percentage in the Participant's accounts
containing the First Tier Match, Second Tier Match, and Retirement Plan
Contributions under the terms of the Aon Savings Plan. A Participant’s
nonforfeitable percentage in such Participant’s Supplemental Match Account was
equal to such Participant’s nonforfeitable percentage in the Participant’s
account containing the First Tier Match under the terms of the Aon Savings Plan.
A Participant’s nonforfeitable percentage in such Participant’s Safe Harbor
Supplemental Match Account was equal to such Participant’s nonforfeitable
percentage in the Participant’s account containing the Safe Harbor Match under
the terms of the Aon Savings Plan.
SECTION 6.    METHOD AND TIMING OF DISTRIBUTIONS
6.01     Time of Distribution. Distribution of a Participant's entire vested
balance in the Accounts shall commence following the earlier to occur of: (i)
the Participant's termination of employment with Aon plc, the Company and its
Subsidiaries, or (ii) the Participant's attainment of age 65. For purposes of
the Plan, a Participant shall be considered to have a termination of employment
with Aon plc, the Company and its Subsidiaries on the date such Participant has
a "separation from service" as described under Code Section 409A and the
Treasury regulations issued thereunder with Aon plc, the Company and its
Subsidiaries.





--------------------------------------------------------------------------------





6.02     Distributions upon Attainment of Age 65 or upon Termination of
Employment At or After Attainment of Age 55. A Participant who has attained age
55 and who becomes entitled to a distribution under Section 6.01 above or whose
benefits thereunder otherwise commence, shall be paid the balance in all such
Participant's Accounts in annual installments, pro rata across all subaccounts,
over a ten year period. The first installment payment shall be made within the
first 2½ months of the year following the earlier of (i) the year in which the
Participant's employment terminates, or (ii) the year in which the Participant
attains age 65, and each subsequent installment shall be paid on the annual
anniversary of such initial payment date. The amount of the first payment shall
be a fraction of the entire balance of the Participant's Accounts as determined
on the February 15 that falls during such 2½ month period, the numerator of
which is one and the denominator of which is ten. The amount of each subsequent
payment shall be a fraction of the total balances of the Participant's Accounts
similarly computed on February 15 one year later, the numerator of which is one
and the denominator of which is the total number of installments remaining. Each
annual installment shall be treated as a separate payment for purposes of Code
Section 409A.
Notwithstanding anything to the contrary in the preceding paragraph of this
Section 6.02, the Committee may, in its sole discretion, require that the
balance in the Participant's Accounts, or the remaining balance in the
Participant's Accounts after one or more installment payments have been paid, be
paid to the Participant in a single sum payment on the next payment date
described in the preceding paragraph, subject to the following: (i) such
exercise of Committee discretion shall be evidenced in writing prior to the date
the single sum payment is made; (ii) the payment shall result in the termination
and liquidation of the entirety of the Participant's interest under the Plan and
all other agreements, methods, programs, or other arrangements with respect to
which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Treasury Regulation Section
1.409A-1(c)(2); and (iii) the amount of the single sum payment shall not be
greater than the applicable dollar amount under Code Section 402(g)(1)(B).
6.03     Distributions upon Termination of Employment Prior to Attainment of Age
55. A Participant who has not attained age 55 and who becomes entitled to a
distribution under Section 6.01 above or whose benefits thereunder otherwise
commence, shall be paid the entire balance in such Participant's Accounts in a
single payment. The payment shall be equal to the combined value of such
Accounts as determined on the February 15 following the year in which the
Participant's employment terminates, and payment will be made within the first
2½ months of the year following the year in which the Participant's employment
terminates.
6.04     Payments Commencing Prior to December 31, 2008. Notwithstanding
anything to the contrary in Sections 6.02 and 6.03, benefit payments to a
Participant (or, if he has died, his Beneficiary) whose employment with Aon plc,
the Company and its Subsidiaries terminates prior to January 1, 2009, or who
attains age 65 while employed and prior to January 1, 2009, that commenced prior
to December 31, 2008, shall be paid in accordance with the terms and conditions
of the Plan as in effect immediately prior to January 1, 2009.





--------------------------------------------------------------------------------





6.05    Hardship Withdrawals. If a Participant or Beneficiary would otherwise
suffer severe financial hardship and distribution of amounts credited to the
Accounts has not yet commenced, payment of amounts credited to the Accounts
shall commence within 30 days following the determination of the Committee that
such hardship resulted from an Unforeseeable Emergency. An "Unforeseeable
Emergency" shall mean a severe financial hardship resulting from (i) an illness
or accident of the Participant, the Participant's spouse or Beneficiary, or the
Participant's dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)); (ii) the loss of the Participant's
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster); or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. In addition, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication, may constitute an Unforeseeable Emergency. Finally, the need to pay
for the funeral expenses of the Participant's spouse or Beneficiary, or the
Participant's dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an Unforeseeable
Emergency.
Adequate proof of Unforeseeable Emergency must be provided to the Committee.
Withdrawals for Unforeseeable Emergency may not exceed the lesser of (i) the
balance of the Participant's Accounts and (ii) the amount reasonably necessary
to satisfy the Unforeseeable Emergency plus taxes reasonably anticipated as a
result of the payout and may be made only if the Committee finds that the
Unforeseeable Emergency may not be relieved through reimbursement or
compensation from insurance or otherwise or by liquidation of the Participant's
assets, to the extent the liquidation of such assets would not cause severe
financial hardship.
6.06     Distribution upon Death of Participant after Payments Have Commenced.
If a Participant dies before receiving all amounts credited to such
Participant's Accounts, the unpaid amounts in the Participant's Accounts shall
be paid to the Participant's Beneficiary or Beneficiaries in accordance with the
last effective beneficiary designation form filed by the Participant with the
Company. Such unpaid amounts shall be paid in the same manner and at the same
time as distributions would have been made had the Participant survived.
6.07     Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of the Plan may not
be accelerated except in accordance with Section 6.02 or as otherwise permitted
under Code Section 409A and the guidance and Treasury regulations issued
thereunder.
6.08     Beneficiary Designations. Each Participant shall file with the Company
a form indicating the person, persons, or entity to receive the Participant's
benefits under the Plan if the Participant dies before receiving the entire
balance in such Participant's Accounts. A Participant's Beneficiary designation
may be changed at any time prior to death by execution and delivery to the
Company of a new Beneficiary designation form. If a Participant has failed to
designate a Beneficiary, the amounts payable hereunder shall be made to such
person or persons who, as of the date payment is to be made under this Plan,
would receive distribution of the Participant's account balances under the terms
of the Aon Savings Plan. If a Participant has failed to designate a Beneficiary
and is not a participant in the Aon Savings Plan at the time of death, or if the
Beneficiary and contingent Beneficiary fail to survive the Participant, payment
shall be made to the estate of the Participant.
6.09     Form of Distribution and Deferral of Distributions. Distributions
attributable to the Aon Common Stock Account shall be made in the form of whole
Ordinary Shares, plus a cash equivalent for fractional shares. The determination
of the number of Ordinary Shares shall occur on the February 15 specified in
Section 6.02 or 6.03, whichever is applicable, and shall be based on the closing
price of an Ordinary Share on the New York Stock Exchange on such date. If such
date is not a business day of the New York Stock Exchange, then the date shall
be the last day prior to such day which was a business day of the exchange.
Distributions attributable to all Accounts other than the Aon Common Stock
Account shall be made in the form of cash.





--------------------------------------------------------------------------------





6.10     Delay for Specified Employees. The time and form of payment of the
Participant's Accounts shall be determined in accordance with the preceding
provisions of this Section 6, provided that with respect to payments to be made
upon termination of the Participant's employment for reasons other than death,
the payment at such time can be characterized as a "short term deferral" for
purposes of Code Section 409A, or as otherwise exempt from Code Section 409A, or
if any portion of the payment cannot be so characterized and the Participant is
a "specified employee" under Code Section 409A, such portion of the payment
shall be delayed until the earlier to occur of the Participant's death or the
date that is six months and one day following the Participant's termination of
employment with Aon plc, the Company and its Subsidiaries (the "Delay Period").
Upon the expiration of the Delay Period, the payments delayed pursuant to this
Section 6.10 shall be paid to the Participant or his Beneficiary in a lump sum,
and any remaining payments due under Section 6 shall be payable in accordance
with their original payment schedule.





--------------------------------------------------------------------------------





SECTION 7.    MISCELLANEOUS
7.01     Other Benefit Plans. No amount credited to a Participant's Accounts or
distributed to a Participant under this Plan shall be deemed to be compensation
with respect to a Participant's entitlement to benefits under any employee
benefit plan established by the Company or the Subsidiaries for its employees
unless otherwise specifically provided in such plan.
7.02     Participant's Rights. Establishment of the Plan shall not be construed
to give any Participant the right to be retained in the service of Aon plc, the
Company or a Subsidiary or to any benefits not specifically provided by the
Plan. Neither a Participant nor a Beneficiary shall have any interest in amounts
or earnings credited to his Accounts. All amounts deferred or otherwise held for
the account of a Participant or a Beneficiary under the Plan shall remain the
sole property of the Company or Subsidiary. With respect to such amounts, the
Participant or Beneficiary is merely a general creditor, and any obligation of
the Company or Subsidiary hereunder is purely contractual and shall not be
funded or secured in any way. In case the claim of any Participant or
Beneficiary for benefits under the Plan is denied, the Company shall provide
adequate notice in writing to such claimant, setting forth the specific reasons
for such denial. The notice shall be written in a manner calculated to be
understood by the claimant. The Company shall afford a Participant or
Beneficiary whose claim for benefits has been denied 60 days from the date
notice of such denial is delivered or mailed in which to appeal the decision in
writing to the Committee. If the Participant or Beneficiary appeals the decision
in writing within 60 days, the Committee shall review the written comments and
any submissions of the Participant or Beneficiary and render its decision
regarding the appeal all within 60 days of such appeal. No action at law or in
equity shall be brought to recover benefits under this Plan until the appeal
rights herein provided have been exercised and the Plan benefits requested in
such appeal have been denied in whole or in part.
7.03     Nonalienability and Nontransferability. The rights of a Participant to
the payment of benefits as provided in the Plan shall not be assigned,
transferred, pledged or encumbered, or be subject in any manner to alienation or
anticipation. No Participant may borrow against his Accounts.
7.04     Plan Administrator. The administrator of the Plan shall be the
Committee, which shall have authority to adopt rules and regulations for
carrying out the Plan, to delegate its administrative responsibilities as it
shall, from time to time, deem advisable, and to interpret, construe, and
implement the provisions thereof. Any decision or interpretation of any
provision of the Plan adopted by the Committee shall be final and conclusive.
Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them.
7.05     Amendment and Termination. The Plan may, at any time, be amended or
modified, or, subject to and in compliance with Code Section 409A, terminated by
action of the Board or by action of any person or entity authorized by the
Board. Such amendment shall be stated in an instrument in writing.
7.06     Code Section 409A. The Plan and the benefits provided hereunder are
intended to comply with Code Section 409A and the guidance and Treasury
regulations issued thereunder, to the extent applicable thereto. Notwithstanding
any provision of the Plan to the contrary, the Plan shall be interpreted and
construed consistent with this intent. Notwithstanding the foregoing, neither
the Company nor any of its Subsidiaries shall be required to assume any
increased economic burden in connection therewith. Although the Company and the
Committee intend to administer the Plan so that it will comply with the
requirements of Code Section 409A, neither the Company nor the Committee
represents or warrants that the Plan or the operation or administration thereof
will comply with Code Section 409A or any other provision of federal, state,
local, or non-United States law. Neither the Company, its Subsidiaries, nor
their respective directors, officers, employees or advisers shall be liable to
any Participant (or any other individual claiming a benefit through the
Participant) for any tax, interest, or penalties the Participant might owe as a
result of participation in the Plan, and the Company and its Subsidiaries shall
have no obligation to indemnify or otherwise protect any Participant from the
obligation to pay any taxes pursuant to Code Section 409A.





--------------------------------------------------------------------------------







SECTION 8.    GENERAL PROVISIONS
8.01     Notices. All notices to the Company hereunder shall be delivered to the
attention of the Administrative Committee. Any notice or filing required or
permitted to be given to the Company under this Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Administrative Committee.
8.02     Controlling Law. Except to the extent superseded by federal law, the
laws of Illinois shall be controlling in all matters relating to the Plan.
8.03     Captions. The captions of Sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
8.04     Action by the Company. Any action required or permitted by the Company
under the Plan shall be by resolution of its Board or any person or persons
authorized by resolution of its Board.
8.05     Facility of Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs may be paid to the legal representative of such
person or may be applied for the benefit of such person in any manner which the
Committee may select.
8.06     Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law
(including the Code), but if any provision of the Plan shall be held to be
prohibited by or invalid under applicable law, then (i) such provision shall be
deemed amended to, and to have contained from the outset such language as shall
be necessary to, accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (ii) all other provisions of
the Plan shall remain in full force and effect.
8.07     Liability. No member of the Board, no employee of Aon plc, the Company
or a Subsidiary, and no member of the Committee (nor the Committee itself) shall
be liable for any act or action hereunder whether of omission or commission, by
any other member or employee or by any agent to whom duties in connection with
the administration of the Plan have been delegated or, except in circumstances
involving bad faith, gross negligence or fraud, for anything done or omitted to
be done. The Company will fully indemnify and hold the members of the Committee
harmless from any liability hereunder, except in circumstances involving a
Committee member's bad faith, gross negligence, or fraud. The Company or the
Committee may consult with legal counsel, who may be counsel for the Company or
other counsel, with respect to its obligation or duties hereunder, or with
respect to any action or proceeding or any question of law, and shall not be
liable with respect to any action taken or omitted by it in good faith pursuant
to the advice of counsel.
8.08     Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term "successors" as
used herein shall include any corporation or other business entity which shall
by merger, consolidation, purchase, or otherwise, acquire all or substantially
all of the business and assets of the Company and successors of any such
corporation or other business entity.
8.09     Unfunded Status of the Plan. All payments made to the Participant
pursuant to the Plan shall be made only from the general assets of the Company
or a Subsidiary. All accounts under the Plan shall be for bookkeeping purposes
only and shall not represent a claim against specific assets of the Company or
the Subsidiaries. Nothing contained in this Plan shall be deemed to create a
trust of any kind or create any fiduciary relationship.


IN WITNESS WHEREOF, Aon Corporation has adopted this amendment and restatement
of the Aon Supplemental Savings Plan as of the Restatement Effective Date.





--------------------------------------------------------------------------------











AON CORPORATION




/S/ Anthony R. Golund
                                                                     




Anthony R. Goland


Executive Vice President and
Chief Human Resources Officer





